DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               A.L., the mother,
                                  Appellant,

                                      v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                   GUARDIAN AD LITEM,
                         Appellees.

                               No. 4D20-2631

                               [March 22, 2021]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Michael J. Linn, Judge; L.T. Case No.
312020DP000085.

   Antony P. Ryan, Regional Counsel, and Richard G. Bartmon,
Assistant Regional Counsel, Office of Criminal Conflict and Civil Regional
Counsel, West Palm Beach, for appellant.

    Andrew Feigenbaum of Children's Legal Services, West Palm Beach,
for appellee Department of Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Laura J. Lee,
Senior Attorney, Appellate Division, Statewide Guardian ad Litem Office,
Tallahassee, for appellee Guardian ad Litem on behalf of C.H. and J.L.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and KLINGENSMITH, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.